Citation Nr: 1400679	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for right hip arthritis.  

2.  Entitlement to an increased disability rating in excess of 10 percent for left hip arthritis.  

3.  Entitlement to an increased disability rating in excess of 40 percent for a low back disability. 

4.  Entitlement to an increased disability rating in excess of 20 percent for right knee chondromalacia with degenerative changes.

5.  Entitlement to an increased disability rating in excess of 20 percent for left knee chondromalacia with degenerative changes.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

7.  Entitlement to service connection for sleep apnea, claimed as due to service-connected disabilities.  

8.  Entitlement to service connection for hypertension, claimed as due to service-connected disabilities.  

9.  Entitlement to service connection for an injury to the right arm and elbow with loss of grip strength in the right hand, claimed as due to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the Army Reserves from January 1978 to June 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2006, May 2007, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In March 2012, the RO granted an increased 20 percent rating for right hip arthritis, for the entire rating period from June 9, 2009.  Because the RO did not grant the complete benefit sought on appeal, the increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated).

Because the Veteran identified loss of grip strength in the right hand as a residual symptom of a right arm and elbow injury, the Board has recharacterized the two issues as one for service connection for an injury to the right arm and elbow with loss of grip strength in the right hand, claimed as due to a service-connected right knee disability.  

The issues of entitlement to an increased disability rating for left hip arthritis, a low back disability, right and left knee chondromalacia with degenerative changes, a TDIU, and service connection for sleep apnea and hypertension, both claimed as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period, right hip arthritis has been manifested by painful, limited motion in the right thigh, to include at least 30 degrees flexion, 0 degrees extension, 10 degrees abduction, 10 degrees adduction, and 20 degrees external rotation.  Range of motion and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive use.

2.  The Veteran is service connected for right and left knee chondromalacia with degenerative changes.

3.  The Veteran sustained a mechanical fall due to her service-connected knee disabilities in June 2009.   

4.  A currently diagnosed right radial head fracture with loss of grip strength in the right hand is secondary to service-connected knee disabilities.



CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for an increased rating in excess of 20 percent for right hip arthritis based on limitation of flexion and extension of the right thigh have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5252 (2013). 

2.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a separate 20 percent rating for right hip arthritis, based on impairment of the thigh, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5253 (2013). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right radial head fracture with loss of grip strength in the right hand have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal with regard to service connection for an injury to the right arm and elbow with loss of grip strength in the right hand, no further discussion regarding VCAA notice or assistance duties as it pertains to this issue is required.  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  In a December 2009 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate an increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2009 notice letter included information regarding how disability ratings and effective dates are assigned. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, letters from her treating physicians, and lay statements.  

The Veteran was afforded a VA examination in June 2009 that addresses increased ratings for the right and left hips.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2009 VA examination is adequate for rating purposes as it included a complete physical examination of the Veteran and addressed all the relevant rating criteria for the hips and thigh.  While the Veteran indicated in March 2010 and May 2010 statements that her "left hip disability" had worsened due specifically to a January 2010 fall and injury to the left knee, she did not assert any worsening or injury affecting the right hip, nor did she identify any additional treatment for the right hip.  For these reasons, the Board finds that the June 2009 VA examination is adequate for rating the Veteran's current right hip arthritis and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.
                                                                                                                        Disability Rating Legal Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted.  The Board finds that the severity of the Veteran's right hip disability has not changed during the course of the appeal to warrant a staged rating.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent evaluation is assigned with extension limited to 5 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent evaluation is assigned with flexion limited to 45 degrees; a 20 percent evaluation is assigned with flexion limited to 30 degrees; a 30 percent evaluation is assigned with flexion limited to 20 degrees; and a 40 percent evaluation is assigned with flexion limited to 10 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of adduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a. 

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  38 C.F.R. § 4.71a. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013).  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013). 

Increased Rating for Right Hip Analysis

The RO granted service connection for a right hip disability in April 2009.  The RO subsequently ordered a June 2009 VA examination to reevaluate the right hip disability, without application from the Veteran.  The Board finds that the evidence of record does not reflect an increase in disability within one year prior to the June 2009 VA examination/informal claim for an increased rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A June 2009 VA examination report reflects right degenerative joint disease with trochanteric bursitis.  The Veteran had tenderness on palpation and pain in the right hip joint throughout range of motion.  On physical examination, the Veteran had 30 degrees flexion, 0 degrees extension, 10 degrees abduction, 10 degrees adduction, and 20 degrees external rotation.  Range of motion was limited by pain at the end of the arcs with no additional limitation to range of motion or joint function due to pain, fatigue, weakness, or lack of endurance on repetitive use.  While the VA examiner noted additional functional loss during flare-ups, he was unable to determine the loss in degrees without resorting to speculation.  X-rays of the hips reflect degenerative joint disease with no fracture, dislocation, bone lesion.  The right hip was stable.  

For the entire rating period, the Board finds that right hip arthritis has been manifested by painful, limited motion in the right thigh, to include at least 30 degrees flexion, 0 degrees extension, 10 degrees abduction, 10 degrees adduction, and 20 degrees external rotation.  Range of motion and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive use. 

The Veteran is in receipt of a 20 percent rating for right hip arthritis under Diagnostic Code 5252 based on limitation of flexion in the thigh.  Under Diagnostic Code 5252, the next higher 30 percent rating is assigned with flexion in the thigh limited to 20 degrees.  The June 2009 VA examination shows that the Veteran had at least 30 degrees flexion in the right thigh with no additional limitation to range of motion in degrees after repetitive testing.  The Board finds that Veteran does not have flexion in the right thigh limited to 20 degrees such that right hip arthritis more nearly approximates a 30 percent rating under Diagnostic Code 5252.  While the Board finds that the Veteran has provided credible evidence of pain in the right hip and thigh, the June 2009 VA examination shows that range of motion was limited to 30 degrees due to pain, and the Veteran had no additional limitation of motion in degrees or functional loss due to pain, painful motion, weakness, or fatigability upon repetitive use.  Accordingly, the Board finds that the presence of painful motion is already considered by the assigned 20 percent rating under Diagnostic Code 5252.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  

The Board finds that, for the entire rating period, separate compensable evaluation for right hip arthritis is not warranted based on limitation of extension of the thigh.  Evidence of record does not reflect extension in the right thigh limited to 5 degrees more nearly approximating a 10 percent rating under Diagnostic Code 5251.  The June 2009 VA examination reflects full extension in the right hip joint to 0 degrees, with no additional limitation to range of motion in degrees after repetitive testing.  While the Veteran had evidence of painful motion, painful motion is already considered in the 20 percent rating assigned under Diagnostic Code 5252.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca.  

The Board finds that for the entire rating period, a separate 20 percent rating is warranted under Diagnostic Code 5253 based on impairment of the thigh.  A 20 percent rating under Diagnostic Code 5253 contemplates limitation of abduction with motion lost beyond 10 degrees.  The June 2009 VA examination reflects 10 degrees abduction in the right thigh.  Resolving the benefit of the doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted under Diagnostic Code 5253 where evidence of record indicates that the Veteran had limited abduction to 10 degrees, with motion lost beyond 10 degrees.  A 20 percent rating is the maximum rating available under Diagnostic Code 5253.  See 38 C.F.R. § 4.71.  

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the right hip or flail joint to warrant a rating under Diagnostic Code 5250 or 5254 at any time during the rating period.  
See 38 C.F.R. § 4.71a.  The Veteran did not have x-ray evidence of malunion of the femur during June 2006 VA examination to warrant a compensable evaluation under Diagnostic Code 5255.  See 38 C.F.R. § 4.71a. 
 
The Veteran's statements have been considered by the June 2009 VA examiner in the evaluation of the Veteran's right hip disability, and by the Board.  The Veteran described limitations to activities of daily living, limitations to lifting, walking, and standing due to her combination of physical disabilities to include service-connected hip, knee, and back disabilities, and she has reported that she is unable to perform her past employment as a certified nurse assistant.  The Board finds that the Veteran is competent to describe her physical limitations, and that she is credible.  The Veteran is shown to have limitations to more physical employment due to a combination of her physical disabilities; however, the Board finds that identified symptoms of pain, painful motion, and functional limitations due specifically to her right hip are adequately addressed by the assigned separate evaluations under Diagnostic Codes 5252 and 5253.  Limitations to her employment due to a combination of service-connected disabilities are separately addressed by the TDIU claim which is being remanded to the RO.    


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right hip arthritis is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5003, 5252, and 5253, specifically provide for disability ratings based on limitation of motion and function, and on specific abnormalities, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2013); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's hip disability has been manifested by pain and limited, painful motion.  These symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Additionally, the Board has considered the Veteran's functional limitations indicated during VA examinations and in lay statements, to include limitations to walking, standing, and lifting, and performing her past occupational tasks.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the hip pain and associated limitations on occupation and daily life.  In the absence of exceptional factors associated with the right hip disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  A currently diagnosed right radial head fracture with loss of grip strength is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to this claim. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. 
§ 3.310(b). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends in a September 2009 claim that she broke her right arm and elbow after a June 2009 fall and has loss of grip strength in the right hand due to the injury.  She contends that the June 2009 fall was, in turn, due to a service-connected right knee disability.   

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the evidence is at least in equipoise on the question of whether a current disability manifested by right radial head fracture with loss of grip strength in the right hand is secondary to the service-connected knee disabilities.   The Veteran is service connected for right and left knee chondromalacia with degenerative changes.  April 2009 and October 2009 VA examinations show that the Veteran reported giving way or locking of the knees as well as a history of falls due to the knees.  The Veteran wore braces on both knees and used a walker at home.  Physical examinations show that the Veteran walked with an antalgic gait and had symptoms of weakness and instability in the knees.

VA treatment records show that the Veteran sustained a mechanical fall due to her service-connected knee disabilities in June 2009.  At the time of the injury, the Veteran reported that her legs gave out, and reported that this had happened in the past.  The treatment report shows that the Veteran sustained a right elbow injury which was splinted by emergency medical services.  VA treatment records dated from June 2009 to September 2009 reflect a diagnosis of right radial head fracture with loss of grip strength in the right hand, stated to be due to the June 2009 fall.  

The Board finds that the Veteran's report of sustaining a fall due to her knee disability in June 2009 is credible as it is consistent with VA treatment records documenting such an injury in June 2009, and is consistent with other evidence of record which reflects a history of falls due to the knees, weakness and instability in the knees, and the need for knee braces and walker for ambulation.  The Board finds that evidence dated contemporaneous to the fall, to include the June 2009 VA treatment report in which the Veteran reported that she fell due to her knee disability, are highly probative evidence showing that the claimed right arm and elbow injury was due to service-connected knee disabilities as this report was made to treating physicians at the time of injury. 

VA treatment records show that the Veteran has a currently diagnosed right radial head fracture with objective evidence of loss of grip strength in the right hand, and the lay and medical evidence discussed above shows that such disability was secondary to service-connected right and left knee disabilities.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a right radial head fracture with loss of grip strength in the right hand is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

For the entire rating period, an increased rating in excess of 20 percent for right hip arthritis based on limitation of flexion and extension of the right thigh is denied.

For the entire rating period, a separate 20 percent rating for right hip arthritis based on impairment of the thigh is granted.

Service connection for a right radial head fracture with loss of grip strength in the right hand is granted. 



REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2013).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95; Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1995). 

The Veteran contends that an increased rating is warranted for bilateral knee and left hip disabilities.  In March 2010 and May 2010 letters, she requested reevaluation of the left knee and left hip disabilities, indicating that the disabilities had worsened due to a January 2010 fall and injury to the left knee and hip.  She also indentified updated VA treatment for the knees and left hip.  The Board finds, additionally, that an October 2009 VA examination of the knees is insufficient for rating purposes.  While the VA examiner indentified a 20 to 25 degree decrease in range of motion due to pain on repetitive testing, it is not clear from the examination report whether this decrease was in bilateral knee flexion or in bilateral knee extension.  Accordingly, the Board finds that a remand for an updated VA examination is necessary to address the bilateral knee and left hip disabilities.  

The Veteran has not been afforded a VA examination to evaluate her service-connected low back disability.  The Board finds, therefore, that a remand for VA rating examination is necessary to address the current severity of the Veteran's low back disability.   

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen, 7 Vet. App. at 439.  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.   

The Veteran contends that hypertension and sleep apnea are secondary to her service-connected disabilities.  In a May 2013 statement, she reported that she had a sleep study done by VA in January 2013 which identified current sleep apnea.  She has submitted lay evidence and articles indicating a link between sleep apnea and various chronic health issues, and contends that hypertension is related to the claimed sleep disorder and service-connected depression.   The Veteran has not been afforded a VA examination to address service connection for hypertension or sleep apnea.  Accordingly, the Board finds that a remand for a VA examination(s) is necessary to address hypertension and sleep apnea, both claimed as secondary to service-connected disabilities. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2013).  The Veteran has identified additional VA treatment for the knees and left hip since January 2010, and has identified participation in a January 2013 sleep study.  On remand, the RO should obtain updated VA treatment records and should associate them with the record. 

The Veteran's representative contends that a new VA examination is warranted to address the claim for a TDIU as the one of record is too old to adequately evaluate her disabilities.  Additionally, the Board finds that, while an October 2009 VA examination addresses the Veteran's employability in the context of her bilateral knee disability, it does not adequately address whether the Veteran is disabled due to a combination of her service-connected disabilities.  Significantly, since the October 2009 VA examination, service connection has been granted for major depressive disorder, rated at 50 percent disabling from June 2009.  For these reasons, the Board finds that a remand for a VA examination is necessary to clearly address whether the Veteran is unable to obtain and maintain substantially gainful employment due to a combination of her service-connected physical and psychiatric disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).

Accordingly, the issues of entitlement to an increased disability rating for left hip arthritis, a low back disability, right and left knee chondromalacia with degenerative changes, a TDIU, and service connection for sleep apnea and hypertension are REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records from the VA Medical Center in West Haven, Connecticut, dated from January 2010 to present, and should associate them with the record.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the claims file.

2.  After all available records have been associated with the record, the RO/AMC should schedule a VA orthopedic examination(s) to help ascertain the current extent of the left hip, bilateral knee, and low back disabilities.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

3.  The RO/AMC should schedule a VA examination(s) to address secondary service connection for sleep apnea and hypertension.  The relevant documents in the claims folder should be made available for review in connection with this request. 

The VA examiner(s) should offer the following opinions: 

a.  Does the Veteran have currently diagnosed sleep apnea or other sleep disorder, and if so, is it at least as likely as not that sleep apnea is caused by service-connected disabilities (major depressive disorder, a low back disability, right and left knee disabilities, restless leg syndrome in the right and left lower extremities, and right and left hip arthritis)? 

b.  Is it at least as likely as not that sleep apnea or other sleep disorder is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected disabilities (major depressive disorder, a low back disability, right and left knee disabilities, restless leg syndrome in the right and left lower extremities, and right and left hip arthritis)?

c.  Is it at least as likely as not that hypertension is caused by service-connected disabilities (major depressive disorder, a low back disability, right and left knee disabilities, restless leg syndrome in the right and left lower extremities, and right and left hip arthritis)? 

d.  Is it at least as likely as not that hypertension is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected disabilities (major depressive disorder, a low back disability, right and left knee disabilities, restless leg syndrome in the right and left lower extremities, and right and left hip arthritis)?

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for his or her opinions with reference to the evidence of record.    

4.  The RO/AMC should schedule the Veteran for a VA examination(s) or review by a VA vocational rehabilitation specialist or vocational specialist to assist in determining the current effect of her service-connected disabilities (major depressive disorder, a low back disability, right and left knee disabilities, restless leg syndrome in the right and left lower extremities, and right and left hip arthritis) on the abilities to obtain or maintain substantially gainful employment.  The claims folder should be made available to the examiner(s).  The examination report should include a rationale for all opinions rendered.  

The examiner or vocational specialist should offer the following opinion:  

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  (The service-connected disabilities are major depressive disorder, a low back disability, right and left knee disabilities, restless leg syndrome in the right and left lower extremities, and right and left hip arthritis).

5.  After all development has been completed, the RO/AMC should review the appeal again based on any additional evidence that has been associated with the record.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case addressing the claims for an increased rating for left hip arthritis, a low back disability, right and left knee chondromalacia with degenerative changes, entitlement to a TDIU, and service connection for sleep apnea and hypertension, claimed as secondary to service-connected disabilities, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


